DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 16/296,166 on March 7, 2021. Claims 1-32 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 12/08/2019, 07/08/2020, 11/02/2020 and 05/10/2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The use of the term “Apple's iPhone/iPad” (paragraph [0038], line 5), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:
  	In paragraph [0060], lines 12-13: "This design is different various smartphones with a fingerprint sensor and provides unique features and benefits" should read "This design is different *from* various smartphones with a fingerprint sensor and provides unique features and benefits".


	In paragraph [0078], line 4: "FIG. 5A" should read "FIG. 5" to match with the figure shown in the drawings.
	In paragraphs [0078], [0079] and [0084]: reference is made to "coupler 31b" throughout, which should read "coupler 31" to match what is shown in FIG. 5.
	In paragraph [0093], line 7: "FIG. 8B" should read "FIG. 8" to match with the figure shown in the drawings.
	In paragraph [0094], lines 6-7: "This method does not take long time to know whether the touching material is a part of a living person" should read "This method does not take a long time to know whether the touching material is a part of a living person".
	In paragraph [0101]: "safety trigger level 1", used throughout the paragraph, should read "safety trigger level 2" to match what is disclosed in this paragraph.
	In paragraph [0102]: "safety trigger level 1", used throughout the paragraph, should read "safety trigger level 3" to match what is disclosed in this paragraph.
	In paragraph [0103]: "safety trigger level 1", used throughout the paragraph, should read "safety trigger level N" to match what is disclosed in this paragraph.
	In paragraph [0117], lines 9-10: "LCD display backlighting light sources 134" should read "LCD display backlighting light sources 1434" to match what is shown in FIG. 14 and disclosed elsewhere in the paragraph.
	In paragraph [0117], line 12: "LCD structure layers 433a" should read "LCD structure layers 1433a" to match what is shown in FIG. 14 and disclosed elsewhere in the paragraph.
	In paragraph [0151], lines 2-3: "Conversely, the contact profile area decreases with an decrease in the press force" should read "Conversely, the contact profile area decreases with a decrease in the press force".
	Paragraph [0160] appears to be missing a portion at the beginning introducing the discussion of FIG. 26. 
	In paragraph [0174], lines 3-4: "The A security check reminding virtual button" should read "The security check reminding virtual button" or "A security check reminding virtual button".


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8, 9, 14-17, 24 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20200320321 A1), hereinafter Yang, in view of He et al. (US 20170220838 A1), hereinafter He.

Regarding Claim 1, Yang teaches:
A method (FIG. 1) of secure access of an electronic system (See FIG. 2) using optical palmprint sensing (See paragraph [0063]), the method comprising:
storing palmprint ID data of an authorized user in a computer memory (See FIG. 2: 205) (See paragraph [0070], lines 9-10), the palmprint ID data generated from one or more images of a palm of the authorized user acquired by an optical palmprint sensor (FIG. 2: camera 202) (See paragraph [0064], lines 1-5) during a registration process (See paragraph [0067], lines 1-4) (See FIG. 1: P119);
determining whether a trigger event has occurred, the trigger event indicating that a person intends to access the electronic system (See paragraph [0071]: a trigger event corresponds to the distance sensor 214 sensing a distance between the palm and camera being greater than a preset threshold, which indicates that a person intends to access the electronic system by inputting their palm);
acquiring one or more images of the person's palm using the optical palmprint sensor (See FIG. 1: 106) (See paragraph [0064], last three lines); and
(See paragraph [0071]: since the palm detection module 102 is not called unless the trigger event has occurred, the subsequent steps performed by the palm detection module 102 are in response to the trigger event):
	comparing the one or more images of the person's palm to the palmprint ID data (FIG. 1: 113) (See paragraph [0067], lines 4-9);
	determining whether there exists a match between the one or more images of the person's palm and the palmprint ID data based on the comparison (FIG. 1: 113) (See paragraph [0067], lines 4-9);
Yang does not explicitly teach:
	in response to determining that the match does not exist, denying access to the electronic system; and
	in response to determining that the match exists, granting access to the electronic system based at least on the match.
However, in the same field of endeavor, sensing of fingerprints (He, paragraph [0004]), He teaches:
determining whether there exists a match between one or more images of a person's palm and palmprint ID data (See paragraph [0044], lines 28-32);
in response to determining that the match does not exist, denying access to an electronic system; and in response to determining that the match exists, granting access to the electronic system based at least on the match (See paragraph [0052], disclosing how fingerprint data is used to deny or grant access to an electronic system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang) by, in response to determining that the match does not exist, denying access to the electronic system; and in response to determining that the match exists, granting access to the electronic system based at least on the match (as taught by He). Doing so would provide secure access to the electronic system based on the matching of biometric data (See He, paragraph [0052]).

Regarding Claim 2, Yang in view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The method of claim 1, further comprising:
(See FIG. 1: P104) (See paragraph [0064], lines 4-7);
wherein the one or more images of the person's palm are acquired (FIG. 1: 106) in response to determining that the portion of the person's palm is within the FOV of the optical palmprint sensor (See FIG. 1: the process proceeds to P104, P105 and P106 in response to determining that the portion of the person's palm is within the FOV of the optical palmprint sensor (Yes at P103)) (See paragraph [0064], lines 8-18).

Regarding Claim 3, Yang in view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The method of claim 2, further comprising:
determining whether the portion of the person's palm is within a predetermined distance from the optical palmprint sensor (See paragraph [0071]);
wherein the one or more images of the person's palm are acquired (FIG. 1: 106) further in response to determining that the portion of the person's palm is within the predetermined distance from the optical palmprint sensor (See paragraph [0071]: since the palm detection module 102 is not called unless the person's palm is within the predetermined distance from the optical palmprint sensor, the subsequent steps performed by the palm detection module 10, including acquiring the one or more images of the person's palm, in response to the person's palm being within the predetermined distance from the optical palmprint sensor).

Regarding Claim 6, Yang in view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The method of claim 2, wherein determining whether the portion of the person's palm is within the FOV of the optical palmprint sensor and acquiring the one or more images of the person's palm are performed in response to determining that the trigger event has occurred (See paragraph [0071]: since the palm detection module 102 is not called unless the person's palm is within the predetermined distance from the optical palmprint sensor, the subsequent steps performed by the palm detection module 10, including determining whether the portion of the person's palm is within the FOV of the optical palmprint sensor and acquiring the one or more images of the person's palm, are performed in response to determining that the trigger event has occurred).

Regarding Claim 8, Yang in view of He as combined above does not explicitly teach:
The method of claim 1, further comprising:
determining whether an object being imaged in the one or more images is live;
wherein granting access to the electronic system is further based on a determination that the object is live.
However, He teaches further:
determining whether an object being imaged in one or more images is live (See paragraph [0044], lines 11-24; See also paragraph [0078]);
wherein granting access to an electronic system is further based on a determination that the object is live (See paragraph [0044], lines 28-32; See also paragraph [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang in view of He) by determining whether an object being imaged in the one or more images is live; wherein granting access to the electronic system is further based on a determination that the object is live (as taught by He). Doing so would improve the security of the electronic system by detecting spoof images (See He, paragraph [0114]).

Regarding Claim 9, Yang in view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, He teaches:
The method of claim 8, wherein determining whether the object is live is performed by:
shining light of a plurality of wavelengths on the object, the plurality of wavelengths including a first wavelength and a second wavelength (See paragraph [0078], lines 1-6);
detecting light at the first wavelength that is reflected or scattered by the object (See paragraph [0078], lines 6-10);
detecting light at the second wavelength that is reflected or scattered by the object (See paragraph [0078], lines 6-10);
comparing the detected light at the first wavelength and the detected light at the second wavelength (See paragraph [0078], lines 10-12); and
determining whether the object is live based on the comparison (See paragraph [0078], last three lines).


Regarding Claim 14, Yang in view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The method of claim 1, wherein the electronic system comprises a smart phone, a tablet computer, a laptop computer, or an electronic payment system (See paragraph [0064], lines 1-4).

Regarding Claim 15, Yang teaches:
A security check system for secure access to an electronic system (See FIG. 2), the security check system comprising:
one or more optical palmprint sensors (FIG. 2: camera 202) integrated with the electronic system and configured to acquire one or more images of a palm (See paragraph [0064], lines 1-5) of an authorized user during a registration process (See paragraph [0067], lines 1-4) (See FIG. 1: P119);
a computer processor (FIG. 2: 204) coupled to the one or more optical palmprint sensors and configured to (See paragraph [0072]) generate palmprint ID data of the authorized user using the one or more images of the palm of the authorized user (See paragraph [0067]: palmprint template 114 is generated) ; and
a computer memory configured to store the palmprint ID data (See FIG. 2: 205) (See paragraph [0070], lines 9-10);
wherein the one or more optical palmprint sensors are further configured to:
	detect that a palm of a person is within a field of view (FOV) of at least one of the one or more optical palmprint sensors (See FIG. 1: P104) (See paragraph [0064], lines 4-7); and
	acquire one or more images of the palm of the person (FIG. 1: 106) in response to detecting that the palm of the person is within the FOV (See FIG. 1: the process proceeds to P104, P105 and P106 in response to determining that the portion of the person's palm is within the FOV of the optical palmprint sensor (Yes at P103)) (See paragraph [0064], lines 8-18); and
wherein the computer processor is further configured to:
	detect a trigger event indicating that the person intends to access the electronic system (See paragraph [0071]: a trigger event corresponds to the distance sensor 214 sensing a distance between the palm and camera being greater than a preset threshold, which indicates that a person intends to access the electronic system by inputting their palm); and
	in response to detecting the trigger event (See paragraph [0071]: since the palm detection module 102 is not called unless the trigger event has occurred, the subsequent steps performed by the palm detection module 102 are in response to the trigger event):
		compare the one or more images of the palm of the person to the palmprint ID data stored in the computer memory (FIG. 1: 113) (See paragraph [0067], lines 4-9);
		determine whether there exists a match between the one or more images of the palm of the person and the palmprint ID data based on the comparison (FIG. 1: 113) (See paragraph [0067], lines 4-9).
Yang does not explicitly teach:
		in response to determining that the match does not exist, deny the person access to the electronic system; and
		in response to determining that the match exists, grant the person access to the electronic system based at least on the match.
However, in the same field of endeavor, sensing of fingerprints (He, paragraph [0004]), He teaches:
determining whether there exists a match between one or more images of a person's palm and palmprint ID data (See paragraph [0044], lines 28-32);
in response to determining that the match does not exist, denying a person access to an electronic system; and in response to determining that the match exists, granting the person access to the electronic system based at least on the match (See paragraph [0052], disclosing how fingerprint data is used to deny or grant access to an electronic system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang) by, in response to determining that the match does not exist, deny the person access to the electronic system; and in response to determining that the match exists, grant the person access to the electronic system based at least on the match (as taught by He). Doing so would provide secure access to the electronic system based on the matching of biometric data (See He, paragraph [0052]).

Claim 16, Yang in view of He as combined above does not explicitly teach:
The security check system of claim 15, wherein one of the one or more optical palmprint sensors is disposed under a display screen of the electronic system.
However, He teaches further:
	one of one or more optical palmprint sensors (See paragraph [0044], lines 1-11) is disposed under a display screen of an electronic system (See FIG. 2C: under-screen optical sensor module).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of He) so one of the one or more optical palmprint sensors is disposed under a display screen of the electronic system (as taught by He). Doing so would reduce the area occupied on the device by the one or more optical palmprint sensors by placing it under the display screen (See He, paragraph [0046]).

Regarding Claim 17, Yang in view of He as combined above does not explicitly teach:
The security check system of claim 15, wherein one of the one or more optical palmprint sensors is disposed under a border of a display screen of the electronic system.
However, He teaches further:
one of one or more optical palmprint sensors (See paragraph [0044], lines 1-11) is disposed under a border of a display screen of an electronic system (See FIG. 6B: 623 located under 619).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of He) so one of the one or more optical palmprint sensors is disposed under a border of a display screen of the electronic system (as taught by He). Doing so would reduce the area occupied on the device by the one or more optical palmprint sensors by placing it under the border of the display screen (See He, paragraph [0046]).

Regarding Claim 24, Yang in view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The security check system of claim 15, wherein the one or more optical palmprint sensors are configured to detect that the palm of the person is within the FOV and acquire the one or more images of the palm of the person in (See paragraph [0071]: since the palm detection module 102 is not called unless the person's palm is within the predetermined distance from the optical palmprint sensor, the subsequent steps performed by the palm detection module 10, including determining whether the portion of the person's palm is within the FOV of the optical palmprint sensor and acquiring the one or more images of the person's palm, are performed in response to determining that the trigger event has occurred).

Regarding Claim 29, Yang in view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The security check system of claim 15, further comprising a light source (FIG. 2: 201) disposed adjacent one of the one or more optical palmprint sensors, the light source configured to provide light to illuminate the palm of the person (See paragraph [0090]).

Regarding Claim 30, Yang in view of He as combined above does not explicitly teach:
The security check system of claim 29, wherein the light source is configured to provide flash light.
However, He teaches further:
A light source is configured to provide flash light (See He, paragraph [0045], lines 28-37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of He) so the light source is configured to provide flash light (as taught by He). Doing so would improve energy efficiency by implementing a sleep mode (See He, paragraph [0045], lines 14-37).

Regarding Claim 31, Yang in view of He as combined above does not explicitly teach:
The security check system of claim 15, further comprising:
a first light source disposed adjacent an optical palmprint sensor of the one or more optical palmprint sensors, the first light source configured to provide illumination light at a first wavelength; and
a second light source disposed adjacent the optical palmprint sensor and configured to provide illumination light at a second wavelength different from the first wavelength;
wherein each of the one or more optical palmprint sensors comprises:

a second detector configured to detect light at the second wavelength reflected or scattered by the object;
wherein the computer processor is further configured to:
compared the detected light at the first wavelength and the detected light at the second wavelength; and
determine whether the object is live based on the comparison.
However, He teaches further:
a first light source disposed adjacent an optical palmprint sensor of the one or more optical palmprint sensors, the first light source configured to provide illumination light at a first wavelength (See paragraph [0078], lines 1-6: one of the color pixels corresponds to a first light source); and
a second light source disposed adjacent the optical palmprint sensor and configured to provide illumination light at a second wavelength different from the first wavelength (See paragraph [0078], lines 1-6: another of the color pixels corresponds to a second light source);
wherein each of the one or more optical palmprint sensors (See paragraph [0072], last eight lines: a photodetector sensing array) comprises:
a first detector (See paragraph [0072], last eight lines: the Examiner is interpreting one of the photodetectors in the photodetector sensing array as being a first detector) configured to detect light at the first wavelength reflected or scattered by an object (See paragraph [0078], lines 6-10); and
a second detector (See paragraph [0072], last eight lines: the Examiner is interpreting another of the photodetectors in the photodetector sensing array as being a second detector) configured to detect light at the second wavelength reflected or scattered by the object (See paragraph [0078], lines 6-10);
wherein a computer processor (FIG. 1: 186) is further configured to:
compared the detected light at the first wavelength and the detected light at the second wavelength (See paragraph [0078], lines 10-12); and
determine whether the object is live based on the comparison (See paragraph [0078], last three lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of He) by including the claimed components (as taught by He). Doing so would improve the security of the electronic system by detecting spoof images (See He, paragraph [0114]).

Regarding Claim 32, Yang in view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, He teaches:
The security check system of claim 31, wherein granting the person access to the electronic system is further based on a determination that the object is live (See paragraph [0044], lines 28-32; See also paragraph [0114]).
In addition, the same motivation is used as for the rejection of claim 31.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of He as applied to claim 3 above, and further in view of Shim et al. (US 20180365466 A1), hereinafter Shim.

Regarding Claim 4, Yang in view of He does not explicitly teach:
The method of claim 3, wherein the predetermined distance is in a range between 0 mm and 10 mm, or between 2 mm and 6 mm.
However, in the same field of endeavor, biometric sensors (Shim, paragraph [0002]), Shim teaches:
A predetermined distance for fingerprint sensing is in a range between 0 mm and 10 mm, or between 2 mm and 6 mm (See paragraph [0232]: a distance of about 1.6 mm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang in view of He) so wherein the predetermined distance is in a range between 0 mm and 10 mm, or between 2 mm and 6 mm (as taught by Shim). Doing so would allow the person’s palm to be detected within a recognition distance of the optical palmprint sensor (See Shim, paragraph [0232]; Although Shim discusses sensing a fingerprint of the user, the principle of detection is the same and a palmprint would similarly be recognized within Shim’s disclosed distance).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of He as applied to claim 1 above, and further in view of Venkatesan et al. (US 20190026451 A1), hereinafter.

Regarding Claim 7, Yang in view of He does not explicitly teach:

However, in the same field of endeavor, biometric sensors (Venkatesan, paragraph [0002]), Venkatesan teaches:
	One or more images of a finger of an authorized user used to generate palmprint ID data include three-dimensional information of the finger of the authorized user (See paragraph [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang in view of He) so the one or more images of the palm of the authorized user used to generate the palmprint ID data include three-dimensional information of the palm of the authorized user (applying the teachings of Venkatesan with regard to a finger to the palm taught by Yang). Doing so would improve the system’s susceptibility to spoofs (See Venkatesan, paragraph [0071]; Although Venkatesan discusses sensing a fingerprint of the user, the principle of detection is the same as for a palmprint, as shown by the above discussion of Yang).

Regarding Claim 20, Yang in view of He does not explicitly teach:
The security check system of claim 15, wherein the palmprint ID data includes three-dimensional information of the palm of the authorized user.
However, in the same field of endeavor, biometric sensors (Venkatesan, paragraph [0002]), Venkatesan teaches:
	One or more images of a finger of an authorized user used to generate palmprint ID data include three-dimensional information of the finger of the authorized user (See paragraph [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of He) so the one or more images of the palm of the authorized user used to generate the palmprint ID data include three-dimensional information of the palm of the authorized user (applying the teachings of Venkatesan with regard to a finger to the palm taught by Yang). Doing so would improve the system’s susceptibility to spoofs (See Venkatesan, paragraph [0071]; Although Venkatesan discusses sensing a fingerprint of the user, the principle of detection is the same as for a palmprint, as shown by the above discussion of Yang).

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of He as applied to claim 1 above, and further in view of Huang et al. (US 20180268189 A1), hereinafter Huang.

Regarding Claim 10, Yang in view of He does not explicitly teach:
The method of claim 1, wherein:
the electronic system includes one or more physical buttons;
the trigger event comprises touching of at least one of the one or more physical buttons by the person; and
determining whether the trigger event has occurred comprises determining whether at least one of the one or more physical buttons is touched.
However, in the same field of endeavor, electronic devices with sensing elements (Huang, Abstract), Huang teaches:
An electronic system (FIG. 1) includes one or more physical buttons (See paragraph [0062], lines 10-14: a home button, a power button);
a trigger event comprises touching of at least one of the one or more physical buttons by a person (See paragraph [0062], lines 1-10); and
determining whether a trigger event has occurred comprises determining whether at least one of the one or more physical buttons is touched (See paragraph [0062], lines 1-10).
Yang in view of He contained a process which differed from the claimed process by the substitution of determining whether the trigger event has occurred, but not with one or more physical buttons. Huang teaches the substituted element of determining whether a trigger event has occurred comprises determining whether at least one of the one or more physical buttons is touched. Their functions were known in the art to determine whether a used intends to have their palmprint or fingerprint read (See Huang, paragraph [0062]). The trigger event taught by Yang in view of He could have been substituted with the trigger event taught by Huang and the results would have been predictable and resulted in allowing a user to trigger sensing using one or more physical buttons.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 25, Yang in view of He does not explicitly teach:
The security check system of claim 15, wherein the electronic system includes one or more physical buttons, and detecting the trigger event comprises detecting that one of the one or more physical buttons is touched.
However, in the same field of endeavor, electronic devices with sensing elements (Huang, Abstract), Huang teaches:
An electronic system (FIG. 1) includes one or more physical buttons (See paragraph [0062], lines 10-14: a home button, a power button);
a trigger event comprises touching of at least one of the one or more physical buttons by a person (See paragraph [0062], lines 1-10); and
determining whether a trigger event has occurred comprises determining whether at least one of the one or more physical buttons is touched (See paragraph [0062], lines 1-10).
Yang in view of He contained a device which differed from the claimed device by the substitution of determining whether the trigger event has occurred, but not with one or more physical buttons. Huang teaches the substituted element of determining whether a trigger event has occurred comprises determining whether at least one of the one or more physical buttons is touched. Their functions were known in the art to determine whether a used intends to have their palmprint or fingerprint read (See Huang, paragraph [0062]). The trigger event taught by Yang in view of He could have been substituted with the trigger event taught by Huang and the results would have been predictable and resulted in allowing a user to trigger sensing using one or more physical buttons.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of He as applied to claim 1 above, and further in view of Kurosawa (US 20190095653 A1).

Regarding Claim 11, Yang in view of He does not explicitly teach:
The method of claim 1, wherein the trigger event comprises plugging in or turning on a headphone interfaced with the electronic system.
(Kurosawa, paragraph [0002]), Kurosawa teaches:
A trigger event comprises plugging in or turning on a headphone interfaced with an electronic system (See paragraph [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang in view of He) so the trigger event comprises plugging in or turning on a headphone interfaced with the electronic system (as taught by Kurosawa). Doing so would have allowed the trigger event to prompt authentication via both the one or more images of the palm of the authorized user, as taught by Yang, in addition to authentication via additional biological information from the headphone (See Kurosawa, paragraph [0076]), thereby making the system more robust by including an additional authenticating factor.

Regarding Claim 26, Yang in view of He does not explicitly teach:
The security check system of claim 15, wherein the electronic system includes an interface for interfacing with a headphone, and the trigger event comprises plugging in or turning on the headphone.
However, in the same field of endeavor, authentication devices (Kurosawa, paragraph [0002]), Kurosawa teaches:
A trigger event comprises plugging in or turning on a headphone interfaced with an electronic system (See paragraph [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of He) so the trigger event comprises plugging in or turning on a headphone interfaced with the electronic system (as taught by Kurosawa). Doing so would have allowed the trigger event to prompt authentication via both the one or more images of the palm of the authorized user, as taught by Yang, in addition to authentication via additional biological information from the headphone (See Kurosawa, paragraph [0076]), thereby making the system more robust by including an additional authenticating factor.

Claims 12, 13, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of He as applied to claims 1 and 15 above, and further in view of Lee et al. (US 20160239150 A1), hereinafter Lee.

Regarding Claim 12, Yang in view of He does not explicitly teach:
The method of claim 1, further comprising:
displaying one or more virtual buttons on a display screen of the electronic system;
wherein the trigger event comprises touching of at least virtual button of the one or more virtual button by the person; and
determining whether the trigger event has occurred comprises detecting a touch of the at least one virtual button.
However, in the same field of endeavor, apparatuses with optical sensors (Lee, Abstract), Lee teaches:
displaying one or more virtual buttons on a display screen of an electronic system (See FIG. 9B: 9011-901N displayed on 904) (See paragraph [0067]);
wherein a trigger event comprises touching of at least virtual button of the one or more virtual button by a person (See paragraph [0071]: when user presses one or more buttons, such as button 9011-901N); and
determining whether the trigger event has occurred comprises detecting a touch of the at least one virtual button (See paragraph [0071]: when user presses one or more buttons, such as button 9011-901N, the apparatus authenticates the user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang in view of He) by displaying one or more virtual buttons on a display screen of the electronic system; wherein the trigger event comprises touching of at least virtual button of the one or more virtual button by the person; and determining whether the trigger event has occurred comprises detecting a touch of the at least one virtual button (as taught by Lee). Doing so would have allowed the system to trigger authentication of the user during an access to security sensitive information (See Lee, paragraph [0071]).

Regarding Claim 13, Yang in view of He, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee teaches:

the one or more virtual buttons comprise at least two virtual buttons (See FIG. 9B: 9011-901N displayed on 904) (See paragraph [0067]); and
the trigger event is touching of both of the at least two virtual buttons (See paragraph [0071]: when user presses one or more buttons, such as button 9011-901N).
In addition, the same motivation is used as for the rejection of claim 9.

Regarding Claim 27, Yang in view of He does not explicitly teach:
The security check system of claim 15, wherein the electronic system 2 comprises a display screen, and the computer processor is further configured to:
display one or more virtual buttons on the display screen; and
wherein detecting the trigger event comprises detecting that at least one of the one or more virtual buttons is touched.
However, in the same field of endeavor, apparatuses with optical sensors (Lee, Abstract), Lee teaches:
displaying one or more virtual buttons on a display screen of an electronic system (See FIG. 9B: 9011-901N displayed on 904) (See paragraph [0067]);
wherein a trigger event comprises touching of at least virtual button of the one or more virtual button by a person (See paragraph [0071]: when user presses one or more buttons, such as button 9011-901N); and
determining whether the trigger event has occurred comprises detecting a touch of the at least one virtual button (See paragraph [0071]: when user presses one or more buttons, such as button 9011-901N, the apparatus authenticates the user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of He) by displaying one or more virtual buttons on a display screen of the electronic system; wherein the trigger event comprises touching of at least virtual button of the one or more virtual button by the person; and determining whether the trigger event has occurred comprises detecting a touch of the at least one virtual button (as taught by Lee). Doing so would have allowed the system to trigger authentication of the user during an access to security sensitive information (See Lee, paragraph [0071]).

Regarding Claim 28, Yang in view of He, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee teaches:
The security check system of claim 27, wherein:
the one or more virtual buttons comprise at least two virtual buttons (See FIG. 9B: 9011-901N displayed on 904) (See paragraph [0067]); and
detecting the trigger event comprises detecting that both of the at least two virtual buttons are touched (See paragraph [0071]: when user presses one or more buttons, such as button 9011-901N).
In addition, the same motivation is used as for the rejection of claim 27.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of He as applied to claim 15 above, and further in view of Shi et al. (US 20150154436 A1), hereafter Shi.

Regarding Claim 18, Yang in view of He does not explicitly teach:
The security check system of claim 15, wherein one of the one or more optical palmprint sensors is disposed on a back side of the electronic system.
However, in the same field of endeavor, biometric sensors (Shi, paragraph [0001]), Shi teaches:
one of one or more optical palmprint sensors (See paragraph [0018)] is disposed on a back side of an electronic system (See FIG. 5: 1144 disposed on a back side of the electronic system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of H) so one of the one or more optical palmprint sensors is disposed on a back side of the electronic system (as taught by Shi). Doing so would improve the flexibility of the device by allowing the user to input their palmprint to the back side of the device (See Shi, paragraph [0050]).

Regarding Claim 19, Yang in view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
(FIG. 2: 202), the first optical palmprint sensor disposed on a front side of the electronic system (See paragraph [0070]: 202 is a front-facing camera).
Yang in view of He does not explicitly teach:
wherein the one or more optical palmprint sensors comprise a second optical palmprint sensor, the second optical palmprint sensor disposed on a back side of the electronic system.
However, in the same field of endeavor, biometric sensors (Shi, paragraph [0001]), Shi teaches:
one of one or more optical palmprint sensors comprise a second optical palmprint sensor (See paragraph [0018]) the second optical palmprint sensor disposed on a back side of an electronic system (See FIG. 5: 1144 disposed on a back side of the electronic system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of H) so the one or more optical palmprint sensors comprise a second optical palmprint sensor, the second optical palmprint sensor disposed on a back side of the electronic system (as taught by Shi). Doing so would improve the flexibility of the device by allowing the user to input their palmprint to the back side of the device (See Shi, paragraph [0050]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of He as applied to claim 15 above, and further in view of Lee et al. (US 20190370527 A1), hereinafter Lee-2.

Regarding Claim 21, Yang in view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The security check system of claim 15, wherein the system is further configured to:
determine whether at least a portion of the palm of the person is within a predetermined distance from at least one of one or more optical palmprint sensors (See paragraph [0071]);
wherein acquiring the one or more images of the palm of the person (FIG. 1: 106) is further in response to determining that the portion of the palm of the person is within the predetermined distance (See paragraph [0071]: since the palm detection module 102 is not called unless the person's palm is within the predetermined distance from the optical palmprint sensor, the subsequent steps performed by the palm detection module 10, including acquiring the one or more images of the person's palm, in response to the person's palm being within the predetermined distance from the optical palmprint sensor).
Yang in view of He does not explicitly teach (see elements emphasized in italics):
wherein the one or more optical palmprint sensors are further configured to:
determine whether at least a portion of the palm of the person is within a predetermined distance from at least one of one or more optical palmprint sensors.
However, in the same field of endeavor, systems for biometric authentication (Lee-2, Abstract), Lee-2 teaches:
	wherein one or more optical palmprint sensors (FIG. 4: 220) are further configured to:
	determine whether at least a portion of a palm of a person is within a predetermined distance from at least one of one or more optical palmprint sensors (See paragraph [0097] and FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of He) so the one or more optical palmprint sensors are further configured to: determine whether at least a portion of the palm of the person is within a predetermined distance from at least one of one or more optical palmprint sensors (implementing an infrared depth sensing unit in the optical palmprint sensors, as taught by Lee-2). Doing so would simplify the system by allowing the one or more optical palmprint sensors to perform the distance sensing functions, and additionally allow the optical palmprint sensors to sense the veins of the palm (See Lee-2, paragraph [0123]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of He in further view of Lee-2  as applied to claim 21 above, and further in view of Shim.

Regarding Claim 22, Yang in view of He in further view of Lee-2 does not explicitly teach:
The security check system of claim 21, wherein the predetermined distance is in a range between 0 mm and 10 mm, or between 2 mm and 6 mm.
However, in the same field of endeavor, biometric sensors (Shim, paragraph [0002]), Shim teaches:
A predetermined distance for fingerprint sensing is in a range between 0 mm and 10 mm, or between 2 mm and 6 mm (See paragraph [0232]: a distance of about 1.6 mm).
(as taught by Yang in view of He in further view of Lee-2) so wherein the predetermined distance is in a range between 0 mm and 10 mm, or between 2 mm and 6 mm (as taught by Shim). Doing so would allow the person’s palm to be detected within a recognition distance of the optical palmprint sensor (See Shim, paragraph [0232]; Although Shim discusses sensing a fingerprint of the user, the principle of detection is the same and a palmprint would similarly be recognized within Shim’s disclosed distance).

Claims 1, 2, 5, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of He.

Examiner’s note: the following rejections are based on an alternative interpretation of the claimed trigger event in view of Yang.

Regarding Claim 1, Yang teaches:
A method (FIG. 1) of secure access of an electronic system (See FIG. 2) using optical palmprint sensing (See paragraph [0063]), the method comprising:
storing palmprint ID data of an authorized user in a computer memory (See FIG. 2: 205) (See paragraph [0070], lines 9-10), the palmprint ID data generated from one or more images of a palm of the authorized user acquired by an optical palmprint sensor (FIG. 2: camera 202) (See paragraph [0064], lines 1-5) during a registration process (See paragraph [0067], lines 1-4) (See FIG. 1: P119);
determining whether a trigger event has occurred, the trigger event indicating that a person intends to access the electronic system (See FIG. 1: P105; See paragraph [0064], lines 8-13);
acquiring one or more images of the person's palm using the optical palmprint sensor (See FIG. 1: P104) (See paragraph [0064], lines 8-10); and
in response to determining that the trigger event has occurred (See FIG. 1: Yes at P105; See paragraph [0064], lines 8-13):
	comparing the one or more images of the person's palm to the palmprint ID data (FIG. 1: 113) (See paragraph [0067], lines 4-9);
(FIG. 1: 113) (See paragraph [0067], lines 4-9);
Yang does not explicitly teach:
	in response to determining that the match does not exist, denying access to the electronic system; and
	in response to determining that the match exists, granting access to the electronic system based at least on the match.
However, in the same field of endeavor, sensing of fingerprints (He, paragraph [0004]), He teaches:
determining whether there exists a match between one or more images of a person's palm and palmprint ID data (See paragraph [0044], lines 28-32);
in response to determining that the match does not exist, denying access to an electronic system; and in response to determining that the match exists, granting access to the electronic system based at least on the match (See paragraph [0052], disclosing how fingerprint data is used to deny or grant access to an electronic system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang) by, in response to determining that the match does not exist, denying access to the electronic system; and in response to determining that the match exists, granting access to the electronic system based at least on the match (as taught by He). Doing so would provide secure access to the electronic system based on the matching of biometric data (See He, paragraph [0052]).

Regarding Claim 2, Yang in view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The method of claim 1, further comprising:
determining whether at least a portion of the person's palm is within a field of view (FOV) of the optical palmprint sensor (See FIG. 1: P103) (See paragraph [0064], lines 4-7);
wherein the one or more images of the person's palm are acquired (FIG. 1: P104) in response to determining that the portion of the person's palm is within the FOV of the optical palmprint sensor (See FIG. 1: the process proceeds to P104 in response to determining that the portion of the person's palm is within the FOV of the optical palmprint sensor (Yes at P103)) (See paragraph [0064], lines 8-18).

Regarding Claim 5, Yang in view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The method of claim 2, wherein determining whether the portion of the person's palm is within the FOV of the optical palmprint sensor and acquiring the one or more images of the person's palm are performed continuously independent of whether the trigger event has occurred (See FIG. 1: P103 and P104 are performed regardless of what is decided in P105).

Regarding Claim 15, Yang teaches:
A security check system for secure access to an electronic system (See FIG. 2), the security check system comprising:
one or more optical palmprint sensors (FIG. 2: camera 202) integrated with the electronic system and configured to acquire one or more images of a palm (See paragraph [0064], lines 1-5) of an authorized user during a registration process (See paragraph [0067], lines 1-4) (See FIG. 1: P119);
a computer processor (FIG. 2: 204) coupled to the one or more optical palmprint sensors and configured to (See paragraph [0072]) generate palmprint ID data of the authorized user using the one or more images of the palm of the authorized user (See paragraph [0067]: palmprint template 114 is generated) ; and
a computer memory configured to store the palmprint ID data (See FIG. 2: 205) (See paragraph [0070], lines 9-10);
wherein the one or more optical palmprint sensors are further configured to:
	detect that a palm of a person is within a field of view (FOV) of at least one of the one or more optical palmprint sensors (See FIG. 1: P103) (See paragraph [0064], lines 4-7); and
	acquire one or more images of the palm of the person (FIG. 1: P104) in response to detecting that the palm of the person is within the FOV (See FIG. 1: the process proceeds to P104 in response to determining that the portion of the person's palm is within the FOV of the optical palmprint sensor (Yes at P103)) (See paragraph [0064], lines 8-18); and

	detect a trigger event indicating that the person intends to access the electronic system (See FIG. 1: P105; See paragraph [0064], lines 8-13); and
	in response to detecting the trigger event (See FIG. 1: Yes at P105; See paragraph [0064], lines 8-13):
		compare the one or more images of the palm of the person to the palmprint ID data stored in the computer memory (FIG. 1: 113) (See paragraph [0067], lines 4-9);
		determine whether there exists a match between the one or more images of the palm of the person and the palmprint ID data based on the comparison (FIG. 1: 113) (See paragraph [0067], lines 4-9).
Yang does not explicitly teach:
		in response to determining that the match does not exist, deny the person access to the electronic system; and
		in response to determining that the match exists, grant the person access to the electronic system based at least on the match.
However, in the same field of endeavor, sensing of fingerprints (He, paragraph [0004]), He teaches:
determining whether there exists a match between one or more images of a person's palm and palmprint ID data (See paragraph [0044], lines 28-32);
in response to determining that the match does not exist, denying a person access to an electronic system; and in response to determining that the match exists, granting the person access to the electronic system based at least on the match (See paragraph [0052], disclosing how fingerprint data is used to deny or grant access to an electronic system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang) by, in response to determining that the match does not exist, deny the person access to the electronic system; and in response to determining that the match exists, grant the person access to the electronic system based at least on the match (as taught by He). Doing so would provide secure access to the electronic system based on the matching of biometric data (See He, paragraph [0052]).

Claim 23, Yang in view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The security check system of claim 15, wherein the one or more optical palmprint sensors are configured to detect that the palm of the person is within the FOV and acquire the one or more images of the palm of the person continuously independent of whether the trigger event has been detected (See FIG. 1: P103 and P104 are performed regardless of what is decided in P105).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:.
SETLAK; Dale R. (US-20190278973-A1)
SEMBA; SATOSHI (US-20190095675-A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692